Judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Queens, reversed upon the law and the facts, information dismissed and defendant discharged. We do not think that the evidence given on the trial was sufficient to warrant the defendant’s conviction. The appeal by the defendant from the order denying his motion for a new trial upon the ground of newly-discovered evidence is dismissed as unnecessary in view of our decision upon the appeal from the judgment. Lazansky, P. J., Young, Kapper and Carswell, JJ., concur; Davis, J., dissents and votes to affirm.